DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
This action is a continuation-in-part of allowed application 16/421,733.

Priority
This action claims priority to JP2018-099494 and JP2019-031789.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mochizuki (2010/0004785).
 	As to claims 1, 4 and 6: Mochizuki teaches a substrate storage container management system (figure 10) comprising:
a plurality of load ports that is configured to transfer a substrate into and out of a plurality of substrate storage containers (figure 10, where the FOUP is a substrate container for processing and transporting substrates, figure 3 shows an example of removing a substrate from a FOUP at a specific port for processing with Arma to remove and replace the wafers for processing), each of the plurality of load ports comprising:
an ID (identification) reader capable of reading a plurality of entity IDs attached to the plurality of storage containers (paragraph 0081); and
one or more sensors configured to directly or indirectly detect a plurality of states of the plurality of substrate storage containers (paragraph 0081);
a host system,
wherein the plurality of load ports are assigned a plurality of load port IDs, which identifies the plurality of load ports from each other, respectively (figure 2 shows this
an associator configured to associate the one or more entity IDs read by the ID reader with one or more sensor values detected by the one or more sensors (figure 2 showing this);
wherein each of the plurality of load ports comprises a load port communicator configured to transmit one or more sensor values detected by the one or more sensors to the host system (MC 1-8 in figure 2),
where the host system comprises a host system communicator configured to receive the one or more sensor values transmitted from the plurality of load ports (figure 2, everything behind EC),
wherein the plurality of load ports or the host system comprises:
an associator configured to associate the plurality of load port IDs, the plurality of entity IDs read by the ID reader, and the one or more sensor values with each other;
a database in which data associated by the associator is accumulated; and
a data processor configured to analyze the data in the database to determine states of the plurality of load ports for the plurality of load port IDs, respectively (figure 4, database including HDD which contains the associated IDs and states, paragraph 0042-0043 explaining maintaining a history of states in the memory).
As to claim 5: Mochizuki teaches that the one or more sensors comprise a timer (paragraph 0087) and a pressure sensor (paragraph 0043),
wherein the load port communicator is configured to transmit sensor values detected by the plural types of sensors to the host system, and
wherein the associator is configured to associate the plurality of load port IDs, the plurality of entity IDs, and the sensor values detected by the plural types of sensors with each other (figure 4, database including HDD which contains the associated IDs and states, paragraph 0042-0043 explaining maintaining a history of states in the memory).

Allowable Subject Matter
2. 	Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 2, specifically that an abnormality of a load port is determined by determining a state of each of the one or more substrate storage containers found in the act of searching, in view of all other limitations present in the claims.
Mochizuki teaches a FOUP control system including multiple load ports, but does not teach specifically identifying defective load ports, but teaches identifying defective substrates that have been in load ports.
Schulze teaches a system for monitoring sensor linearity as part of a production system, including multiple sensors in the production line of substrates.  Schulze’s defect detection system includes monitoring the sensors of a load port, and not determining the state of anything that has been on these load ports.
Lin teaches a system for monitoring a transporting system for FOUPs at a load port, including determining the environmental parameters of a load port by sensing the conditions at a load port.  However, this Lin’s defect detection system includes monitoring the sensors of a load port, and not determining the state of anything that has been on these load ports.
Nagaike teaches a system for monitoring a transporting system for FOUPs at a load port, including determining the environmental parameters of a load port by sensing the conditions at a load port.  However, this Nagaike’s defect detection system includes monitoring the sensors of a load port, and not determining the state of anything that has been on these load ports.
Examiner generally finds FOUP load port detection for abnormalities in the prior art, but this abnormality is typically found by a sensor which is monitored for operation within acceptable parameters, and not monitored by recollecting a history of the defects of objects loaded on the system.
Claim 3 depends upon claim 2, and is therefore also objected to.  Claims 7 and 8 are objected to for the same reasons as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876